Brothers Pac Four, LLC v War Entertainment, LLC (2019 NY Slip Op 05195)





Brothers Pac Four, LLC v War Entertainment, LLC


2019 NY Slip Op 05195


Decided on June 27, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2019

Sweeny, J.P., Renwick, Webber, Oing, JJ.


9744 152864/17

[*1]Brothers Pac Four, LLC, etc., Plaintiff-Respondent,
vWar Entertainment, LLC, etc., et al., Defendants-Appellants.


Gleason & Koatz, LLP, New York (John P. Gleason of counsel), for appellants.

Judgment, Supreme Court, New York County (Melissa A. Crane, J.), entered July 24, 2018, upon a California judgment against defendants and in favor of plaintiff in the amount of $275,586, unanimously affirmed, without costs.
The court correctly concluded that California had long-arm jurisdiction over the non-resident defendants, based upon their soliciting plaintiff in California by phone, exchanging drafts of the investor agreement by email, emailing status reports of the proposed venture, and flying to California to meet with plaintiff, conduct which cumulatively evinced that they purposefully availed themselves of the benefits and protection of California law, from which this dispute arose (see Burger King Corp. v Rudzewicz , 471 US 462, 475 [1985]). In the circumstances, it is fair to require that defendants account in California for the consequences that arose from their activity
(id.  at 473-74). The burden therefore shifted to defendants to "present a compelling case that the presence of some other considerations would render jurisdiction unreasonable" (id.  at 477).
Defendants failed to meet that burden.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 27, 2019
CLERK